[J-51-2020] [MO: Donohue, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                   EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 30 EAP 2019
                                                  :
                       Appellee                   :   Appeal from the Judgment of
                                                  :   Superior Court entered on March 5,
                                                  :   2019 at No. 3246 EDA 2017
                 v.                               :   affirming the Judgment of Sentence
                                                  :   entered on September 12, 2017 in
                                                  :   the Court of Common Pleas,
 KEITH ALEXANDER,                                 :   Philadelphia County, Criminal
                                                  :   Division at No. CP-51-CR-0005971-
                       Appellant                  :   2016.
                                                  :
                                                  :   SUBMITTED: April 28, 2020


                                   CONCURRING OPINION


JUSTICE BAER                                             DECIDED: December 22, 2020
       I join the majority opinion in full.    Consistent with my dissenting posture in

Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014) (Opinion Announcing the Judgment of

the Court), I agree with the majority that this Court’s adoption of the federal automobile

exception to the warrant requirement is inconsistent with Article I, Section 8 of the

Pennsylvania Constitution, which, under the circumstances presented, affords greater

protection to our citizens than its federal counterpart. I write separately only to reconcile

my support of the majority’s rejection of Gary with my fervent belief in the adherence to

stare decisis.

       Stare decisis, along with the stability in jurisprudence that the doctrine promotes,

is the foundation of our common-law system. To ensure certainty in the law, the doctrine

of stare decisis provides that “a conclusion reached in one case should be applied to

those which follow, if the facts are substantially the same, even though the parties may
be different.” In re Roca, 173 A.3d 1176, 1187 (Pa. 2017) (citation omitted). This remains

true regardless of changes in the composition of the Court.

      Notwithstanding, as cogently explained by the majority, stare decisis does not

compel adherence to this Court’s decision in Gary as Gary itself did not comport with

precedent. Compare Gary, 91 A.3d at 104 (holding that police officers may conduct a

warrantless search of a motor vehicle in Pennsylvania when there is probable cause to

do so, with no exigency required beyond the inherent mobility of a motor vehicle) with

Commonwealth v. Luv, 735 A.2d 87, 93 (Pa. 1999) (interpreting this Court’s jurisprudence

as establishing both probable cause and the presence of exigent circumstances as the

two “determining factors” justifying a warrantless search of a vehicle); and

Commonwealth v. Hernandez, 935 A.2d 1275, 1280 (Pa. 2007) (citation omitted) (holding

that “[w]arrantless vehicle searches in this Commonwealth must be accompanied not only

by probable cause, but also by exigent circumstances beyond mere mobility; ‘one without

the other is insufficient’”). In my view, it would indeed be ironic to conclude that stare

decisis demands adherence to a decision that is premised upon a breach of that doctrine.

      Moreover, as noted, the Gary Court’s adoption of the federal automobile exception

to the warrant requirement ignored well-settled jurisprudence acknowledging that Article

I, Section 8 affords greater protection than the Fourth Amendment, as the former

embodies “a strong notion of privacy, carefully safeguarded in this Commonwealth for the

past two centuries.” Majority Opinion at 48 (quoting Commonwealth v. Edmunds, 586

A.2d 887, 897 (Pa. 1991)). Considering that “the doctrine of stare decisis was never

intended to be used as a principle to perpetuate erroneous rules of law,” In re Nomination

Petition of Paulmier, 937 A.2d 364, 371 (Pa. 2007), under these unusual circumstances,

I agree with the majority that Gary should be rejected.




                           [J-51-2020] [MO: Donohue, J.] - 2
      Additionally, I agree with the majority that there is no controlling rationale in Gary,

given that only three members of the Court aligned on the reasoning in adopting the

federal automobile exception, and, finally, the Gary decision is of recent vintage, and has

not been relied upon for an extended period of time so as to become ingrained in our

common law. These factors lead me to conclude that the majority’s treatment of the Gary

decision is correct, as it restores Pennsylvania jurisprudence that required both probable

cause and exigent circumstances to conduct a warrantless search of a vehicle in this

Commonwealth.




                            [J-51-2020] [MO: Donohue, J.] - 3